DETAILED ACTION
Response to Arguments
Applicant's arguments filed 1/13/2022 have been fully considered but they are not persuasive.   Regarding claim 1, applicant argues that Zadesky fails to disclose or suggest that “the integrated control mechanism connects to the handheld electronic device by sitting in a receiving interface socket which electrically attaches to the touch-screen control mechanism electrical interfaces”.  Further, applicant argues that Zadeskey is only at best mechanically connected to any part of the alleged touch-screen control mechanism.  Zadesky discloses that the touch pad 44 and the switch 46 are coupled to the device 42 through a communication interface 54 can be wire or wireless defining “electrically attaches”.  The remaining claims rely on the arguments presented for claim 1.  The claims stand rejected.   

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Pub. 2005/0052425 A1 to Zadesky et al (“Zadesky”) in view of US Patent Pub. 2007/0091070 A1 to C. Larsen et al (“Larsen”), and further in view of US Patent Pub. 2007/0152979 A1 to Jobs et al ("Jobs").
As to claim 1, Zadesky discloses a handheld electronic device (See Fig. 13 and 17), comprising:  
the handheld electronic device has a top side and a bottom side, wherein both the topside and the bottom side are horizontally positioned on the device and wherein the device is adapted to be held on the bottom side substantially flat in a palm of a hand supported by fingers (¶ 0077), wherein a topside of the (224) and an integrated control mechanism (200) in the vicinity of the display screen; wherein the integrated control mechanism connects to the handheld electronic device by sitting in a receiving interface socket (See Fig. 17; Housing 254 receives the integrated control mechanism which is positioned in the opening 262 of device).  
While the device of Fig. 13 depicts an embodiment of the input device as shown in Fig. 8, Zadesky further discloses in a separate embodiment an input device (See Figs. 2 and 4) comprising:  
the integrated control mechanism, when the device is held substantially flat in the hand, thumb of the same hand is naturally positioned on the integrated control mechanism and is adapted to be operated by the thumb of the same hand (See Fig. 13; Given the configuration of the touch pad being on the bottom portion of the handheld device, the touch pad is manipulated by the thumb of the user.  See also Fig. 3A); 
the integrated control mechanism has two different control mechanisms, a first control mechanism, a first control mechanism (34, 44; See also Fig. 3A) that comprises a single contiguous touch surface touch-screen control mechanism having electrical interfaces on a periphery (See Fig. 4, 54; ¶ 0051) and is activated for touch control of the device by placing exclusively the thumb of the same hand on the single contiguous touch surface, and wherein this single contiguous touch surface touch-screen control mechanism is adapted to perform a plurality of navigation functions for the device (See Fig. 13; Given the configuration of the touchpad being positioned on the bottom portion of the handheld device, the touchpad is manipulated by the thumb of the user.  See also Fig. 3A); and 
a second control mechanism (46; See also Fig. 3B) is a single electro-mechanical switch control mechanism that is activated by applying a downward force on the first control mechanism (See Fig. 3B), wherein the integrated control mechanism connects to the handheld electronic device (See Fig. 4, 42) that electrically attaches to the touch-screen control mechanism electrical interfaces (See Fig. 4, 54).    
It would have been obvious to have substituted the different embodiments of the input device described by the disclosure of Zadesky in the media player device of Fig. 13.  
Zadesky fails to disclose wherein the integrated control mechanism is substantially a square in shape and limited in surface area to be one sguare inch or less and equal to or less than one quarter square inch.   
Larsen discloses a keyboard comprising a touchpad which is substantially square in shape and limited in surface area to be one square inch or less and equal to or greater than one quarter inch and is used for navigation function control of the keyboard (¶ 0014; See Fig. 1, 112).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified Zadesky with the teachings of Larsen fwherein the integrated control mechanism is substantially a square in shape and limited in surface area to be one sguare inch or less and equal to or less than one quarter 
Zadesky in view of Larsen fails to disclose mode control of the device including turning the device on/off, thereby the integrated control mechanism on the handheld device, without moving the thumb away from the integrated control mechanism performs multiple functions of navigation and device control.  
Jobs discloses mode control of the device including turning the device on/off, thereby the integrated control mechanism on the handheld device, without moving the thumb away from the integrated control mechanism performs multiple functions of navigation and device control (¶ 0082).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified Zadesky in view of Larsen with the teachings of Jobs of mode control of the device including turning the device on/off, thereby the integrated control mechanism on the handheld device, without moving the thumb away from the integrated control mechanism performs multiple functions of navigation and device control, as suggested by Jobs thereby using known configurations for push button functions in handheld devices.  
As to claim 2, Zadesky discloses further comprising:  the integrated control mechanism is operated by a thumb-tip touch action on surface of the touch sense control mechanism to operate the touch sense control mechanism and by thumb-tip pressure on the same touch sense surface to operate the electro-mechanical switch mechanism underneath (¶ 0049-0051).  
(¶ 0039).
As to claim 4, Zadesky discloses further comprising:  
a.    a touch screen detection logic in the touch sense control mechanism receives touch inputs from the touch sense control surface and provides a user interface from the control mechanism for controlling and navigating the functions of the handheld device (See Fig. 4, 42; ¶ 0050-0052); 
b.    in the electro-mechanical switch control mechanism that is operated by a mechanical movement of the switch mechanism, logic that output switch states to a device function control logic, enabling the integrated control mechanism to be interfaced to the handheld device (See Fig. 4, 42; ¶ 0050-0052).  
As to claim 5, Zadesky discloses comprising:  the electro-mechanical switch mechanism that is positioned underneath the touch sense control mechanism is a pressure type for activation by a downward pressure of a thumb-tip on the touch sense control mechanism (¶ 0051).
As to claim 6, Larsen discloses comprising: the touch sense control mechanism has a touch sense surface that is limited in surface size in one of its (¶ 0014).
As to claim 7, Jobs discloses further comprising:  the electro-mechanical switch mechanism activates a plurality of functional modes of the device from the group of, (i) on/off, (ii) transition to and from a standby mode, (iii) connect and disconnect to a telephone connection, and (iv) transition between major modes of, music, games, personal data and home (¶ 0082).
As to claim 8, Zadesky discloses a control mechanism for use in a handheld electronic device, comprising:  
the handheld electronic device (Fig. 13) is adapted to be held substantially flat in a palm of a human hand (¶ 0077), wherein a thumb of the human hand holding the device is naturally positioned on a top side of the device (See Fig. 13; Given the configuration of the touchpad being positioned on the bottom portion of the handheld device, the touchpad is manipulated by the thumb of the user.), 
the integrated control mechanism (Fig. 2, 30; See also Fig. 4, 44), when the device is held flat in the hand, thumb of the same hand is naturally positioned on the integrated control mechanism and is adapted to be operated by the thumb of the same hand;
the topside of the device has a display screen (Fig. 13, 224) and positioned on the handheld device next to the display screen the integrated control mechanism in an orientation that is to be used by placing the thumb substantially flat on top of the control mechanism;
(See Fig. 17; Housing 254 receives the integrated control mechanism which is positioned in the opening 262 of device).  
While the device of Fig. 13 depicts an embodiment of the input device as shown in Fig. 8, Zadesky further discloses in a separate embodiment wherein the control mechanism is an integrated control mechanism (Fig. 2, 30; See also Fig. 4, 44) that integrates a single touch sense mechanism on top of the control mechanism and a single electro-mechanical switch mechanism underneath the control mechanism;
the single touch-screen control mechanism (34, 44; See also Fig. 3A) has electrical interfaces on a periphery (See Fig. 4, 54; ¶ 0051) and is used for navigation function control of the device and the single electro-mechanical switch control mechanisms is used for the functions of button actuation  (46; See also Fig. 3B);
the integrated control mechanism connects to the handheld electronic device (See Fig. 4, 42) that electrically attaches to the touch-screen control mechanism electrical interfaces (See Fig. 4, 54). 
the integrated control mechanism is operated by a thumb-tip touch action on a touch sense surface of the single touch sense control mechanism and by a downward thumb-tip pressure on the touch sense surface against a resistance, to make electrical contacts to operate the single electro-mechanical switch control mechanism (See Fig. 13; Given the configuration of the touchpad being positioned on the bottom portion of the handheld device, the touchpad is manipulated by the thumb of the user.  See also Fig. 3A-B).
It would have been obvious to have substituted the different embodiments of the input device described by the disclosure of Zadesky in the media player device of Fig. 13.  
Zadesky fails to disclose wherein the integrated control mechanism is limited in shape to be a square and limited in size not exceed one square inch surface area or greater than one quarter square inch.  
Larsen discloses a keyboard comprising a touchpad is limited in shape to be a square and limited in size not exceed one square inch and to be equal to or greater than one quarter square inch (¶ 0014; See Fig. 1, 112).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified Zadesky with the teachings of Larsen for providing a control mechanism that is limited in shape to be a square and limited in size not exceed one square inch, as suggested by Larsen thereby utilizing known dimensions which enhance control on a handheld device to be controlled by fingers of a user.  
Zadesky in view of Larsen fails to disclose wherein the switch control mechanism is used for the functions of device on/off and mode control.  
Jobs discloses wherein the switch control mechanism is used for the functions of device on/off and mode control (¶ 0082).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified Zadesky in view of Larsen with the teachings of 
As to claim 9, the same rejection or discussion is used as in the rejection of claim 3.  
As to claim 10, the same rejection or discussion is used as in the rejection of claim 5.  
As to claim 11, the same rejection or discussion is used as in the rejection of claim 6.  
As to claim 12, Zadesky discloses further (See Fig. 4) comprising:  
a.    the touch sense control mechanism has touch sense signal outputs that correspond to the touch sense for interface to an operational logic circuit of the handheld device (See Fig. 4, 42; ¶ 0050-0052);  
b.    the electro-mechanical switch mechanism has signal outputs that correspond with the electrical switch states for interface to an operational logic circuit of the handheld device (See Fig. 4, 42; ¶ 0050-0052).

Claims 13-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Pub. 2005/0052425 A1 to Zadesky et al ("Zadesky") in view of US Patent Pub. 2007/0091070 A1 to C. Larsen et al (“Larsen”) and US Patent Pub. 2007/0152979 A1 to Jobs et al (“Jobs”), and further in view of US Patent No. 5,942,733 to Allen et al ("Allen").

Allen disclose a capacitive touch sensor (Fig. 2) comprising a substrate (12), a conducting (24) and a non-conductive layer (32), and a protective layer (26).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified Zadesky in view of Larsen and Jobs with the teachings of Allen of a capacitive sensor that includes a substrate, a conducting and a non-conductive layer, and a protective layer, as suggested by Allen thereby providing known configurations of capacitive sensors.  
As to claim 14, the same rejection or discussion is used as in the rejection of claim 6.  
As to claim 15, Zadesky discloses comprising:  the module has electrical interfaces on a periphery of the module that enable the module to be directly attached to a receiving interface socket in the handheld device (See Fig. 4, 50, 54, 56).
As to claim 16, Zadesky discloses comprising:  a first processor function embedded in the touch sense control mechanism that receives inputs from the touch surface and processes them to identify a touch location on the touch surface (¶ 0051).
(¶ 0041).
As to claim 18, the same rejection or discussion is used as in the rejection of claim 5.  
As to claim 19, the same rejection or discussion is used as in the rejection of claim 7.  
As to claim 20, Zadesky discloses further comprising: the electro-mechanical switch control mechanism has signal outputs that correspond with the electrical switch states and are in the form of electrical contacts on the integrated control mechanism for interface to an operational logic of the handheld device (¶ 0051).   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354.  The examiner can normally be reached on Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J LEE/Primary Examiner, Art Unit 2624